DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed on 3 May 2021.  Claims 3, 11, 12, 15, 17 have been canceled without prejudice. Claims 1, 4, 14, 18 have been amended.  Claims 23-25 have been added.  Claims 1, 2, 4-10, 13, 14, 16, 18-25 are pending and an action on the merits is as follows. 

Allowable Subject Matter
Claim1, 2, 4-10, 13, 14, 16, 18-25 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record taken alone or in combination disclose, teach, or fairly suggest at least the first antenna portion is disposed in the protruding region of the label and includes two T-shaped portions that extend in opposite directions from each other, and wherein the second antenna portion is disposed in the adhesive region of the label at a metal body included in the retail article.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see remarks, filed 3 May 2021, with respect to claims 1-11, 13, 14, 16-22 have been fully considered and are persuasive.  The rejections of all claims have been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christle I. Marshall whose telephone number is (571) 270-3086.  The examiner can normally be reached on Monday – Friday 7:30AM - 4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christle I Marshall/
Primary Examiner, Art Unit 2887